Opinion by
Sullivan, J.
Cylindrical tubelike articles of metal with noisemaking mechanism on the inside which by the weight of the evidence were found to be chiefly used by adults for amusement were held dutiable under paragraph 397 as claimed, the court saying it must constantly be kept in mind that the chief use of these articles establishes their classification. If they are toys their chief use must be for the amusement of children. The testimony in this case thoroughly established that the principal use of this merchandise is not for the amusement of children. Abstract 21989, United States v. Strauss (13 Ct. Cust. Appls. 167, T. D. 41025, and Illfelder v. United States (1 id. 109. T. D. 31115) cited.